               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

  JOSE A. ADAMES,

                            Plaintiff,
  v.                                                Case No. 16-CV-1010-JPS

  ROBERT J. BIKOWSKI, JONATHAN S.
  PAWLYK, BRAD D. BADE, CAPTAIN
  NATHAN E. HAYNES, JODI L. TRITT,                                  ORDER
  and GWENDOLYN A. VICK,

                            Defendants.


       Plaintiff, who is incarcerated at Waupun Correctional Institution,

filed a pro se complaint under 42 U.S.C. § 1983, alleging that his civil rights

were violated. See (Docket #1, #20, #24). He paid an initial partial filing fee

(“IPFF”) of $8.07 pursuant to 28 U.S.C. § 1951(b)(1). See (Docket #7). On

March 28, 2019, Plaintiff filed a motion requesting that the Court order the

balance of the filing fee in this case be paid from his prison release account.

(Docket #62). The Court must deny the motion.

       The Court may not order the requested disbursement from Plaintiff’s

prison release account to pay for the filing fee in this matter. The most the

Court can do is direct that the IPFF be paid from his release account. See

Doty v. Doyle, 182 F. Supp. 2d 750, 751 (E.D. Wis. 2002) (noting that “the

federal Prison Litigation Reform Act [(“PLRA”)]. . .authorize[s] the courts

to order that. . .a prisoner’s release account be made available [to pay an

IPFF]”). The Court lacks the authority—statutory or otherwise—to allow a

prisoner to tap into his release account to pay current (or future) litigation

costs. Cf. Wilson v. Anderson, No. 14-CV-0798, 2014 WL 3671878, at *3 (E.D.
Wis. July 23, 2014) (declining to order that a prisoner’s full filing fee be paid

from his release account, “[g]iven the [DOC’s] rationale for segregating

funds into a release account” and the absence of any statutory authority

compelling the court to do so).

       Denying prisoners the use of their release accounts to fund litigation

costs is also prudent given that those accounts are “restricted account[s]

maintained by the [DOC] to be used upon the prisoner’s release from

custody.” Id. Permitting a prisoner to invade that account for litigation costs

could be a detriment to the prisoner’s likelihood of success post-

incarceration, see Wis. Adm. Code. § DOC 309.466 (stating that

disbursements from a prisoner's release account are authorized “for

purposes that will aid the inmate's reintegration into the community”),

especially if the prisoner is overly litigious. As the Seventh Circuit has

instructed, “like any other civil litigant, [a prisoner] must decide which of

his legal actions is important enough to fund,” Lindell v. McCallum, 352 F.3d

1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes that “the limitations

on his funds prevent him from prosecuting [a] case with the full vigor he

wishes to prosecute it, he is free to choose to dismiss it voluntarily and bring

it at a later date.” Williams v. Berge, No. 02-CV-10, 2002 WL 32350026, at *8

(W.D. Wis. Apr. 30, 2002). He is not free, however, to tap into his release

account to cover those legal costs. As a consequence, the Court is obliged to

deny Plaintiff’s request to pay the remaining balance of his filing fee from

his release account.




                                  Page 2 of 3
      Accordingly,

      IT IS ORDERED that Plaintiff’s motion to use his release account to

pay the remaining balance of the filing fee in this matter (Docket #62) be

and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 19th day of April, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 3 of 3
